DETAILED ACTION
This action is responsive to the request for continued examination filed 11/15/2021.
Claims 1, 4-11 and 14-20 are pending. Claims 1, 4-6, 9, 11, 14-17 and 20 are currently amended, and Claims 1, 3, 12, 13 and 21 are canceled.
All prior rejections under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keely, et al., U.S. PGPUB No. 2004/0085364 (“Keely”), in view of Murphy, U.S. PGPUB No. 2015/0193099 (“Murphy”), and in view of Ferlitsch, et al., U.S. PGPUB No. 2002/0091739 (“Ferlitsch”).
Keely teaches a system and method for generating and using a page bar. With regard to Claim 1, Keely teaches a page display method performed by an electronic device including a display, the page display method comprising:
generating display data of a plurality of page indicators for a plurality of pages, each page containing predetermined item information ([0044] describes a page bar which 
displaying the generated page indicators in a first display region of the display ([0044] describes that the page bar control element includes tabs or markers, each of which indicates a page in the document); and
in response to receiving position information about two points among the displayed page indicators specified by a user input in the first display region to select a range of page indicators, the two points corresponding to two points of a continuous touch input operation performed on the touch panel of the display of the electronic device, generating a plurality of data sets for displaying the predetermined item information contained in a plurality of pages corresponding to the selected range of page indicators, each data set being selectable separately ([0049] describes that a user can move a hovering input operation to a touch screen across the page bar element, in order to generate a view of each corresponding page relative to the page markers over which the input travels. [0050] describes that any of the displayed page data sets can be selected at any time by a user inputting a selection of the page bar element corresponding thereto. [0051] describes that the range of page indicators can be highlighted as a selected range in the interface), and 
displaying the generated plurality of data sets in a second display region of the display, the second display region being different from the first display region, and being displayed in real time while the continuous touch input operation is being performed on the touch panel of the display of the electronic device ([0049] 
Keely, in view of Murphy teaches that the continuous touch input operation being an operation in which a plurality of fingers of the user are maintained on the touch panel, and the plurality of data sets being displayed in real time while the continuous touch input operation, which is the continuous touch input operation being an operation in which a plurality of fingers of the user are maintained on the touch panel, is being performed on the touch panel, calculating a distance between the two points of the continuous touch input operation performed on the touch panel of the display of the electronic device, to determine a number of the page indicators for the range of page indicators that is within the two points of the continuous touch operation, and generating a plurality of data sets based on the distance.
Keely teaches the input operation on the touch panel at [0049] as a hover operation, described above. Murphy teaches at [0039]-[0040] that a user can perform a swiping gesture on a touch device using two or three fingers in a direction corresponding to a list of displayed tabs. As the swiping gesture progresses, tabs may be highlighted according to the position of the gesture, and as tabs are highlighted during the gesture, the contents associated with a highlighted tab can be displayed to a user. [0042] describes that this gesture can cause a selection of a number of tabs dependent on a calculated distance and speed of gesture, such that a faster gesture speed selects more tabs over the same calculated distance. Thus, the number of data sets generated from tab selection in Keely can be determined based on a calculated distance, using the gesture processing described in Murphy.

Keely, in view of Ferlitsch teaches the plurality of data sets being scrollable in the second display region. Keely teaches selecting a range of page indicators to display corresponding page elements, as described above. Ferlitsch teaches a system and method for navigating a document in an interface. [0051]-[0054] describe that a user can select a plurality of pages for a page inspection in an interface, through an input on a page bar corresponding to the plurality of pages. A scroll bar can be provided in the area in which the page images are displayed for inspection, as is also shown at Fig. 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ferlitsch with Keely and Murphy. [0006] of Ferlitsch describes that the methods therein provide a complex page ordering, file creation, page deletion and organizational functional aid through an intuitive icon implementing a page bar and the ability to select pages using the page bar. Therefore, one of skill in the art would seek to combine aspects of Ferlitsch with the teachings of Keely and Murphy, to improve user 
Claim 11 recites a device which carries out the method of Claim 1, and is similarly rejected. Claim 20 recites a medium including instructions which are executed by a device to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 4, Keely teaches determining a distance between two consecutive page indicators displayed in the first display region. Fig. 4 shows that the page indicators are determined for display such that they share edges, thereby determining that the page bar display has no distance between the consecutive page indicators.
Claim 14 recites a device which carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Keely teaches determining the number of the page indicators for the range of page indicators based on the distance between the two points and the distance between two consecutive page indicators. [0051] describes that the number of indicators selected by a gesture is based on which indicators are touched between the start and end of the gesture. Therefore, as there is no space between the indicators, and the indicators have a set width, the range of indicators a gesture passes through is dependent in part on the fact that the indicators touch one another. 
Claim 15 recites a device which carries out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Keely teaches generating the plurality of data sets for displaying the predetermined item information contained in the plurality of pages based on the number of 
Claim 16 recites a device which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Keely teaches that each of the page indicators corresponds to a page number for each of the plurality of pages. [0045] describes that each page marker can have additional information displayed thereon, including the page number.
With regard to Claim 8, Keely teaches that the page indicators are displayed in a scrollable configuration in the first display region of the display. [0053] describes mechanisms by which a user is able to shift a set of page markers to represent a previous or next set of pages in a document.
Claim 19 recites a device which carries out the method of Claim 8, and is similarly rejected.
With regard to Claim 9, Keely teaches that the range of page indicators is wider than a range of the page indicators corresponding to the two points specified by the user input in the first display region. Fig. 5 shows a selected range, where the point corresponding to page indicator 9 creates a range of shaded indicators wider than the selection endpoint, as page indicator 9 is expanded in the interface.
With regard to Claim 10, Keely teaches that the continuous touch input operation performed on the touch panel of the display of the electronic device corresponds to a swipe 
With regard to Claim 17, Keely teaches that the circuitry is further configured to: receive a user input selecting a first page indicator from the plurality of page indicators displayed in the first display region; and generate the plurality of data sets so that the plurality of data sets includes the predetermined item information contained in a page corresponding to the selected first page indicator. [0046] describes that a user is able to access the content of a page by selecting the marker corresponding to that page.
With regard to Claim 18, Keely suggests that the predetermined item information is information corresponding to a stage in a quest or information corresponding to an enemy in a battle in a computer-based game. Keely teaches at [0009] that the invention is used to navigate among pages of a multiple page electronic document, and [0049] describes that all of a particular page can be displayed in an interface. Therefore, a document such as a manual pertaining to a game which is viewed according to the methods described in Keely will contain such information, which can then be displayed in the manner described. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Keely does not teach or suggest the subject matter added to the independent claims by amendment. However, as is explained in the above rejections, Murphy teaches or suggests the elements added by amendment. Therefore, Examiner respectfully submits that the claims remain properly rejected under the cited art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/7/2022